Per Curiam.
By his plea of guilty, defendant was convicted of attempted sale of a narcotic drug in violation of MCLA § 335.152 (Stat Arm 1957 Rev § 18.1122) and MCLA § 750.92 (Stat Ann 1962 Rev § 28.287). He appealed as of right. The people have filed a motion to affirm the conviction. GCR 1963, 817.5(3).
On appeal, defendant contends that the lower court failed to examine him sufficiently to establish the *359crime and his participation therein. See People v. Barrows (1959), 358 Mich 267, 272 and People v. Perine (1967), 7 Mich App 292.
Our review of the record satisfies us that the court’s examination of defendant was sufficient.
Motion to affirm is granted.